SUMMARY ORDER
Juan Pierre Edwards, a native and citizen of Jamaica, petitions for review of his *712administrative removal order issued on October 10, 2008 in accordance with 8 U.S.C. § 1228(b). We assume the parties’ familiarity with the underlying facts, issues on appeal, and procedural history of the case.
Petitioner argues that the Department of Homeland Services violated his procedural due process rights by failing to provide him with a list of free or low cost legal services. However, we cannot reach the merits of his claim because we can only consider a final order of removal if “the alien has exhausted all administrative remedies available to the alien as of right.” 8 U.S.C. § 1252(d)(1). It is undisputed that Petitioner failed to raise this claim before the agency; in addition to refusing to accept service of his Notice of Intent to Issue a Final Administrative Removal Order, which advised him of his right to challenge the proceedings, Petitioner did not challenge the removal order or contest any of the charges against him. Therefore, we conclude that he has not exhausted his administrative remedies, and accordingly, we lack jurisdiction to consider this petition. See Grullon v. Mukasey, 509 F.3d 107,112 (2d Cir.2007).
For the foregoing reasons, this petition for review is DISMISSED.